DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Appl/Pat. No. 
Claim Correspondence
17303193
21, 32
22, 33
23, 34
24, 35
26, 37
27
28
29, 38
30, 39
31
11017231
1,11, 18
2, 12, 19
3, 13
4, 14
5, 15
6
7
8, 16
9, 17
10, 20

Claim 1 of Patent 11017231
A head mounted display device comprising:
A head mounted display device comprising:
a display device configured to display virtual objects at locations in a physical environment; a camera device configured to capture images of the physical environment; an input device configured to receive a user input; and
a display device configured 
to display virtual objects at locations in a physical environment;  a camera 
device configured to capture images of the physical environment;  an input 
device configured to receive a user input;

a processor configured to:
and a processor configured to:
generate a three-dimensional model of the physical environment based on the images captured by the camera device, the physical environment including physical objects;
generate a three-dimensional model of the physical environment based on the 
images captured by the camera device;

recognize a physical object in the 
physical environment based on a trained artificial intelligence machine 
learning model;  determine an associated semantic tag for the recognized 
physical object and a physical object location in the three-dimensional model 

including the associated semantic tag and the physical object location in a 
database of physical objects and virtual objects, wherein each physical object 
in the database is associated with a respective semantic tag and physical 
object location in the three-dimensional model of the physical environment, and 
wherein each virtual object is associated with a respective semantic tag and 
virtual object location in the three-dimensional model of the physical 
environment;


device;  perform semantic processing on the natural language input to determine 
a user specified operation and identify one or more semantic tags indicated by 
the natural language input,
determine a physical location for the target physical object based at least on the generated three-dimensional model of the physical environment;
the determined user specified operation including a move operation;  select a target virtual object having a current virtual object location from the database based on the identified one or more semantic tags, and a target physical object having a target physical object location from the database based on the identified one or more semantic tags, wherein the target physical object location is outside a field of view of the camera device of the head mounted display device;
perform the determined user specified operation on the target virtual object including moving the target virtual object to the physical location determined for the target physical object; and display the target virtual object at the physical location determined for the target physical object.
perform the determined user specified operation 
including the move operation on the target virtual object based on the target 
physical object, wherein performing the move operation includes moving the 
target virtual object from the current virtual object location of the target 

object;  and display the target virtual object at the target physical object 
location associated with the target physical object. 



Claims 21-24, 26-35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11017231. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of instant application is broader than claim 1 of patent 11017231.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “display the target virtual object at the updated location via the display device determining a physical location of a physical object associated with the target virtual object”. Here underlined portion is unclear and incomplete and also physical location is already determined. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-28, 32-37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lacey et al. (US Pat. Pub. No. 20190362557, “Lacey”).

Regarding claim 21 Lacey teaches A head mounted display device (Fig. 2) comprising:
a display device configured to display virtual objects at locations in a physical environment ([0152] “…..For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York”);
a camera device configured to capture images of the physical environment ([0172] “……For example, the outward-facing imaging system 464 can include a wide angle camera that can image a 190 degree space around the user.  In certain implementations, the FOV of the world camera 1270 may be larger than or equal to a natural FOV of a user's eyes”);
an input device configured to receive a user input ([0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”); and 
a processor configured to ([0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102)”):
generate a three-dimensional model of the physical environment based on the images captured by the camera device; the physical environment including physical objects; ([0003] “The present disclosure relates to virtual reality and augmented reality imaging and visualization systems and more particularly to dynamically fusing multiple modes of user input to facilitate interacting with virtual objects in a three-dimensional (3D) environment. [0144] ….To this end, FOV images captured from users of the wearable system can be added to a world model by including new pictures that convey information about various points and features of the real world.  For example, the wearable system can collect a set of map points (such as 2D points or 3D points) and find new map points to render a more accurate version of the world model”);
receive a natural language input from a user via the input device ([0160] “…..The system 900 can include an audio sensor 232 (e.g., a microphone) that receives an audio stream from the environment.  The received audio stream can be processed (e.g., by processing modules 260, 270 or central server 1650) to recognize a user's voice”); 
 ([0213] “…….The techniques described can be applied to virtual objects or physical objects in the user's environment.  For example, the voice command "move that there" may be in reference to moving a virtual object (e.g., a virtual calendar) onto a physical object (e.g., the horizontal surface of the user's desk).
[0160]”……e.g., "move that next to the red chair" or "give the magic wand to Linda"), how the command is to be executed (e.g., "play my music using the upstairs speakers"), and so forth.”); 
determine a physical location for the target physical object based at least on the generated three-dimensional model of the physical environment ([0160] “…..For example, the system 900 may identify from an audio stream that the phrase "move that there" was said, identify that this phrase was said by the wearer of the system 900 (rather than another person in the user's environment), and extract from the phrase that there is an executable command ("move") and an object to be moved ("that") to a location ("there")”);
 perform the determined user specified operation on the target virtual object including moving the target virtual object to the physical location determined for the target physical object ([0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".);
 ([0266]”…Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”). 

Claim 32 is directed to a method claim and its steps are similar in scope and functions of the elements of the device claim 21 and are also rejected for the same rationale as specified in the device claim 21.

Regarding claim 40 Lacey teaches A head mounted display device (Fig. 2 ) comprising:
a display device configured to display virtual objects at locations in a physical environment, the virtual objects being associated with physical objects of the physical environment ([0152] “…..For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York”);
a camera device configured to capture images of the physical environment ([0172] “……For example, the outward-facing imaging system 464 can include a wide angle camera that can image a 190 degree space around the user.  In certain implementations, the FOV of the world camera 1270 may be larger than or equal to a natural FOV of a user's eyes”); 
([0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”); and
a processor configured to ([0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102)”):
generate a three-dimensional model of the physical environment based on the images captured by the camera device ([0003] “The present disclosure relates to virtual reality and augmented reality imaging and visualization systems and more particularly to dynamically fusing multiple modes of user input to facilitate interacting with virtual objects in a three-dimensional (3D) environment. [0144] ….To this end, FOV images captured from users of the wearable system can be added to a world model by including new pictures that convey information about various points and features of the real world.  For example, the wearable system can collect a set of map points (such as 2D points or 3D points) and find new map points to render a more accurate version of the world model”);
receive a natural language input from a user via the input device ([0160] “…..The system 900 can include an audio sensor 232 (e.g., a microphone) that receives an audio stream from the environment.  The received audio stream can be processed (e.g., by processing modules 260, 270 or central server 1650) to recognize a user's voice”);
perform semantic processing on the natural language input to determine a user specified move operation, a target virtual object indicated by the natural language input, and a target physical object in the physical environment indicated by the natural ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”); 
determine a physical location of a physical object currently associated with the target virtual object ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”. Here virtual object is “halcyon”, physical object is “kitchen table” which is associated with halcyon. Kitchen table has a physical location. As the system is moving the virtual object from kitchen table to office desk so system already determined the location of kitchen table. ) 
determine a physical location of the target physical object ([0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV or the user can move an already-placed virtual application (e.g., a landscape application) to a specific location in the user's FOV”);
perform the determined user specified moved operation on the target virtual object including updating a location of the target virtual object in the physical environment based on the physical location of the physical object associated with the target virtual object and the physical location of the target physical object ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface.  As she works, she can use a totem to interact with these objects and adjust their scales to her preference”);
 and display the target virtual object at the updated location via the display device determining a physical location of a physical object associated with the target virtual object ([0359] “At block 3860, the wearable system can display a result of editing the selected element(s).  In certain implementations, the wearable system can provide a focus indicator on the element(s) that is edited.”). 

Regarding claims 22  and 33 Lacey teaches wherein the physical objects are selected from the group consisting of a room, a wall, a room furnishing, a table, a chair, a surface, physical location, and a person ([0147] “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment.  For example, the object recognizers can recognize faces, persons, windows, walls, user input devices, televisions, other objects in the user's environment, etc. [0175] “……For example, the user's FOR 1200 may include physical object such as a chair, a sofa, a wall, etc”).

Regarding claims 23 and 34  Lacey teaches wherein the physical location of the target physical object is outside of a field of view of the camera device of the head mounted display device ([0175] “….In FIG. 12B, the FOR 1200 can contain a group of objects (e.g. 1210, 1220, 1230, 1242, and 1244) which can be perceived by the user via the wearable system.  The objects within the user's FOR 1200 may be virtual and/or physical objects.  [0178]……For example, the map 1210 is initially outside the user's FOV in FIG. 12B.  If the user looks toward the map 1210, the map 1210 may move into the user's FOV 1250, and (for example), the object 1230 may move outside the user's FOV 1250”).

Regarding claims 24 and 35  Lacey teaches wherein the natural language input is a voice input received via the input device ([0180] “….As another example, the computing device can receive a stream of audio data from the user's voice and translate the audio data into an executable command using voice recognition techniques. [0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”).

Regarding claims 25 and 36  Lacey teaches wherein the determined user specified operation is a move operation, and to perform the determined user specified operation ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”); the processor is further configured to: 
determine a physical location of a physical object associated with the target virtual object ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”. Here virtual object is “halcyon”, physical object is “kitchen table” 
update a location of the target virtual object in the physical environment based on the physical location of the physical object associated with the target virtual object and the physical location of the target physical object ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface.  As she works, she can use a totem to interact with these objects and adjust their scales to her preference”); and
display the target virtual object at the updated location via the display device([0359] “At block 3860, the wearable system can display a result of editing the selected element(s).  In certain implementations, the wearable system can provide a focus indicator on the element(s) that is edited.”). 

Regarding claims 26  and 37 Lacey teaches wherein the determined user specified operation is an application start operation (“[0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV”), and to perform the determined user specified operation the processor is further configured to:
select a target application program from a plurality of application programs executable by the processor, the target application program being indicated by the natural language input from the user (“[0283] FIG. 26 illustrates an example user interface with a variety of bookmarked applications.  A user can select an application on the user interface 2600 by saying the name of the application.  For example, the user can say "open food" to launch the food application.  As another example, the user can say "open this"”);
generate a target virtual object associated with the target application program (“[0310] The user can also use a voice command to launch a virtual application in a specified location”); and
display the generated target virtual object at a virtual location based on the physical location of the target physical object (“[0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV or the user can move an already-placed virtual application (e.g., a landscape application) to a specific location in the user's FOV.  For example, the user can say "Hey Magic Leap, Put the browser here," "Hey Magic Leap, Put the browser there,").

Regarding claim 27  Lacey teaches determine a user indicated direction for a user of the head mounted display device; and determine the target virtual object or the target physical object indicated by the natural language input further based on the determined user indicated direction ([0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".  The wearable system can determine that the subject of the interaction is the object that the user is currently interacting with, the command is "put", and the parameter is the center of the user's field of fixation (determined based on the user's eye gaze direction).  Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”).

Regarding claim 28  Lacey teaches wherein the user indicated direction is determined based on a detected gaze direction of the user or a detected hand gesture of the user([0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".  The wearable system can determine that the subject of the interaction is the object that the user is currently interacting with, the command is "put", and the parameter is the center of the user's field of fixation (determined based on the user's eye gaze direction).  Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”).

Claims 29, 30 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over  Lacey as applied to claim 21 and 32 above, and further in view of in view of WU et al. (US Pat. Pub. No. 20160189427, “Wu”).

Regarding claims 29 and 38 Lacey teaches a deep neural network processor ([0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102). [0149] “…..Some examples of machine learning algorithms can include supervised or non-supervised machine learning algorithms, including regression algorithms (such as, for example……deep learning algorithms (such as, for example, Deep Boltzmann Machine, or deep neural network)”), configured to:
receive scene data of the physical environment captured by the camera device; detect a physical object in the physical environment ([0148] “The object recognitions may be performed using a variety of computer vision techniques. For example, the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4)”);
recognize the physical object based on a trained artificial intelligence machine learning model ([0149] “The object recognitions can additionally or alternatively be performed by a variety of machine learning algorithms.  Once trained, the machine learning algorithm can be stored by the HMD”) but is silent about store a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects that are used for performing the semantic processing of the natural language input.
Wu teaches store a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects that are used for performing the semantic processing of the natural language input (([0053] “…..In some implementations, the memory device 320 of the server 300 may comprise a lookup table that comprises physical objects, virtual objects, and one or more correlations between one or more physical objects and one or more virtual objects”).
Wu and Lacey are analogous art as both of them are related to AR application.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Iskandar by storing a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects that are used for performing the semantic processing of the natural language input as taught by Wu.
The motivation for the above is to achieve faster retrieval of virtual object.

Regarding claims 30 and 39 Lacey modified by Wu teaches receive a user input directed to the detected physical object in the physical environment, the user input including a user specified semantic tag (Lacey [0160]”……e.g., "move that next to the red chair" or "give the magic wand to Linda"), how the command is to be executed (e.g., "play my music using the upstairs speakers"), and so forth.”); and
associate the detected physical object with the user specified semantic tag in the database (Wu [0053] “…..In some implementations, the memory device 320 of the server 300 may comprise a lookup table that comprises physical objects, virtual objects, and one or more correlations between one or more physical objects and one or more virtual objects”).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over  Lacey as applied to claim 21 above, and further in view of HEGEMANN et al. (US Pat. Pub. No. 20140249722, “Hegemann”).
Regarding claim 31 Lacey teaches determine a confidence value for the selection of the target virtual object or the target physical object ([0191] “…...Advantageously, in some embodiments, the wearable system can determine which virtual content is a target virtual object (that the user is intended to act upon) by calculating a confidence score”) but is silent about based on determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object.
Hegemann teaches d based on determining that confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object (ABSTRACT “If the confidence value is greater than a minimum threshold but less than a predefined threshold, then the system displays the object information to the driver, who confirms or rejects it, e.g. by actuating or not actuating an operating element”);
Hegemann and Lacey are analogous art as both of them are related to object processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lacey by determining that the confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object as taught by Hegemann.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612